FILED
                                                    United States Court of Appeals
                       UNITED STATES COURT OF APPEALS       Tenth Circuit

                               FOR THE TENTH CIRCUIT                              June 18, 2012

                                                                              Elisabeth A. Shumaker
                                                                                  Clerk of Court
MARJORIE A. CREAMER,

               Plaintiff-Appellant,

v.                                                        Nos. 11-3362 & 11-3372
                                                   (D.C. No. 5:11-CV-04066-WEB-KMH)
SMITH COUNTY SHERIFF’S                                           (D. Kan.)
DEPARTMENT,

               Defendant-Appellee.


                               ORDER AND JUDGMENT*


Before TYMKOVICH, HOLLOWAY, and MATHESON, Circuit Judges.


       Plaintiff-Appellant Marjorie A. Creamer, proceeding pro se, appeals the dismissal

of her complaint. The district court held that the statute of limitations bars all but one of

her claims and, as for the latter, that she failed to allege sufficient facts to state a claim.

The court further determined that her pleadings were frivolous and that allowing leave to

amend would be futile. Her appellate briefs do not demonstrate any district court error.


       *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R App. P. 32.1 and 10th Cir. R. 32.1.
We dismiss her appeals as frivolous and deny her motion for leave to proceed on appeal

without prepayment of costs or fees.

       The district court noted that Ms. Creamer had filed other cases based on the same

subject matter and that three other courts had determined that her claims should be

dismissed. R. at 40-41. The court imposed filing restrictions against her because she

continued to file pro se motions raising frivolous arguments after this case was closed and

her motions had all been denied. Id. at 61-62, 68-69. We warn Ms. Creamer that she

could also be subject to filing restrictions in this court if she repeatedly files materials on

matters already adjudicated. See Ford v. Pryor, 552 F.3d 1174, 1181 (10th Cir. 2008);

Andrews v. Heaton, 483 F.3d 1070, 1078 (10th Cir. 2007).

       Dismissed.

                                                   ENTERED FOR THE COURT


                                                   Scott M. Matheson, Jr.
                                                   Circuit Judge




                                             -2-